Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Arctic Oil & Gas Corp. for the quarter ended May 31, 2008, I, Peter J. Sterling, Chief Executive Officer and Chief Financial Officer of Arctic Oil & Gas Corp. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ended May 31, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended May 31, 2008, fairly presents, in all material respects, the financial condition and results of operations of Arctic Oil & Gas Corp. ARCTIC OIL & GAS CORP. By: /s/ Peter J. Sterling Peter J. Sterling President, Principal Executive Officer, Treasurer, Principal Financial Officer, Principal Accounting Officer and a member of the Board of Directors Dated:September 21, 2009
